Judgment convicting the defendant of the crime of violating section 372 of the Penal Law (officer accepting bribe), and imposing sentence thereon, unanimously affirmed. The remarks of the Special Assistant Attorney-General in his argument to the jury were improper, but in view of the overwhelming proof of the defendant’s guilt it may not be said that the substantial rights of the defendant were affected thereby. Order denying motion to set aside the verdict and for a new trial affirmed. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ.